Name: COMMISSION REGULATION (EC) No 477/96 of 18 March 1996 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  trade policy;  trade
 Date Published: nan

 19 . 3 . 96 I EN I Official Journal of the European Communities No L 68/3 COMMISSION REGULATION (EC) No 477/96 of 18 March 1996 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 2 560 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. For lot A notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3. 1991 , p. 108. No L 68/4 EN Official Journal of the European Communities 19 . 3 . 96 ANNEX LOT A 1 . Operation Nos ('): 744/95 (Al ); 745/95 (A 2) 2. Programme: 1995 3. Recipient ^): Euronaid, PO Box 12, NL-2501 CA Den Haag (tel : (31 70) 33 05 757; fax: 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient ("): to be designated by the recipient 5. Place or country of destination: A 1 : Madagascar; A 2: Rwanda 6. Product to be mobilized: refined rape seed oil 7. Characteristics and quality of the goods (3) Q: OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA ( 1 ) (a)) 8 . Total quantity: 165 tonnes net 9 . Number of lots: one in 2 parts (A 1 : 15 tonnes; A 2: 1 50 tonnes) 10 . Packaging and marking (6) (8): see OJ No C 114, 29 . 4. 1991 , p . 1 (under IIIA (2) ( 1 ), IILA(2)(3) and IIIA (3))  five-litre metal canisters, without cardboard cross-pieces  language to be used for the markings: French 1 1 . Method of mobilization: mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply: free at port of shipment (9) 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 22. 4  12. 5. 1996 18 . Deadline for the supply:  19. Procedure for determining the costs of supply: tendering 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 2. 4. 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 16. 4. 1996 (b) period for making the goods available at the port of shipment 6  26. 5. 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers: telex: 25670 AGREC B; fax: (32-2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4):  19 . 3 . 96 I EN I Official Journal of the European Communities No L 68/5 LOT B 1 . Operation No ('): 1840/93 2. Programme: 1993 3. Recipient ^): Ecuador 4. Representative of the recipient: Europe Ambassade de l'Equateur, chaussÃ ©e de Charleroi , 70, B-1060 Bruxelles; tel : (32-2) 537 91 30, telex 63292 B Ecuador: SENAPS, av. America 1805 y la Gasea, AP 1701 , Quito; tel: (593) 52 45 68/55 34 67, fax: 50 14 29, telex: 2427 5. Place or country of destination (*): Ecuador 6. Product to be mobilized: refined sunflower oil 7. Characteristics and quality of the goods (3): see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IILA ( 1 ) (b)) 8 . Total quantity: 180 tonnes net 9. Number of lots: one 10. Packaging and marking ('): see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA (2)(1 ), IIIA (2) (3) and III-A (3)):  five-litre metal canister, without cardboard crosspieces  markings in Spanish, supplementary markings: 'DISTRIBUClON GRATUITA' 11 . Method of mobilization: mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply: free at port of landing  landed 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Guayaquil 16. Address of the warehouse and, if appropriate, port of landing:  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 29. 4  12. 5. 1996 18 . Deadline for the supply: 9 . 6 . 1996 19. Procedure for determining the costs of supply: tendering 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 2. 4 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 16. 4. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 13  26. 5 . 1996 (c) deadline for the supply: 23. 6. 1996 22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, 200 rue de la Loi/Wetstraat, B-1049 Brussels (Attention New numbers: telex: 25670 AGREC B; fax: (32 2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4):  No L 68/6 EN Official Journal of the European Communities 19 . 3 . 96 LOT C 1 . Operation No ('): 749/95 2. Programme: 1995 3. Recipient (2): Rwanda 4. Representative of the recipient: programme de sÃ ©curitÃ © alimentaire de 1 Union europÃ ©enne au Rwanda, B.P. 515, Kigali , Rwanda 5. Place or country of destination (*): Rwanda 6. Product to be mobilized: refined rape seed oil 7. Characteristics and quality of the goods (3) Q: see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA(l)(a)) 8 . Total quantity: 400 tonnes net 9 . Number of lots: one 10 . Packaging and marking (6) ( l0): see OJ No C 114, 29. 4. 1991 , p. 1 (under III-A (2) (1 ), III.A(2)(3) and IIIA (3)):  five-litre metal canister, without cardboard crosspieces  Markings in French 1 1 . Method of mobilization : mobilization of rape seed oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply: free at destination 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing: Entrepot du prog, de securite alimentaire de l'UE au Rwanda, zone ind. Gikondo, Kigali Tel : (250)7 56 92, fax : 7 31 46 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 29 . 4  12. 5. 1996 18 . Deadline for the supply: 23. 6. 1996 19. Procedure for determining the costs of supply: tendering 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 2. 4. 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 16. 4. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 13  26. 5 . 1996 (c) deadline for the supply: 7. 7. 1996 22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, 200 Rue de la Loi/Wetstraat, B-1049 Brussels (Attention ! New numbers : telex: 25670 AGREC B; fax: (32 2) 296 70 03/296 70 04) 25. Refund payable on request by the successful tenderer ^):  19 . 3 . 96 I EN 1 Official Journal of the European Communities No L 68/7 LOT D 1 . Operation No ('): 755/95 2. Programme: 1995 3. Recipient (2): Cape Verde 4. Representative of the recipient: Empresa Publica de Abastecimento de Cabo Verde (EMPA), PO Box 107, Achada Grande (tel : (238) Ã ©l 56 31 ; fax: (238) 61 14 60: telex: 6054; contact person: Mr Aguinaldo do Rosario 5. Place or country of destination (5): Cape Verde 6. Product to be mobilized: refined rape seed oil 7. Characteristics and quality of the goods (3): see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IILA ( 1 ) (a)) 8 . Total quantity: 1 400 tonnes net 9 . Number of lots: one in two parts (Dl : 450 tonnes and D2: 950 tonnes) 10 . Packaging and marking (') (10): see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA(2)(2), IILA(2)(3) and IIIA (3)):  five-litre plastic drums, without cardboard crosspieces  Markings in Portuguese 1 1 . Method of mobilization: mobilization of rape seed oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply: free at port of landing  landed 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Dl : Mindelo; D2: Praia 16. Address of the warehouse and, if appropriate, port of landing:  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 6  19. 5. 1996 18 . Deadline for the supply: 9 . 6 . 1996 19. Procedure for determining the costs of supply: tendering 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 2. 4. 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders: 12 noon (Brussels time) on 16. 4. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 20. 5  2. 6. 1995 (c) deadline for the supply: 23. 6 . 1996 22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, 200 Rue de la Loi/Wetstraat, B-1049 Brussels ( Attention ! New numbers : telex: 25670 AGREC B; fax: (322) 296 70 03/296 70 04) 25. Refund payable on request by the successful tenderer (4):  No L 68/8 EN Official Journal of the European Communities 19 . 3 . 96 LOT E 1 . Operation No ('): 1839/93 2. Programme: 1993 3. Recipient (2): El Salvador 4. Representative of the recipient: S.N.F, Division asistencia alimentarÃ ­a, Casa Presidencial, Barrio San Jacinto, Avenida Los DiplomÃ ¡ticos, San Salvador (El Salvador). Tel : (503 2) 71 02 28/32/42, fax: 710258 (att. Licenciados Carolina Ramirez/Oscar Toledo) 5. Place or country of destination Is): El Salvador 6. Product to be mobilized: refined sunflower oil 7. Characteristics and quality of the goods (3): see OJ No C 1 14, 29. 4. 1991 , p. 1 (under III.A ( 1 ) (b)) 8 . Total quantity: 415 tonnes net 9 . Number of lots : one 10 . Packaging and marking (6) (u): see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA (2) ( 1 ), III.A (2) (3) and III.A (3)):  five-litre metal canister, without cardboard crosspieces  markings in Spanish 1 1 . Method of mobilization: mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply: free at port of landing  landed 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Acajutla 16. Address of the warehouse and, if appropriate, port of landing:  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 29 . 4  12. 5. 1996 18 . Deadline for the supply: 9 . 6 . 1996 19. Procedure for determining the costs of supply: tendering 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 2. 4. 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders: 12 noon (Brussels time) on 16. 4. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 13  26. 5. 1996 (c) deadline for the supply: 23. 6 . 1996 22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, 200 rue de la Loi/Wetstraat, B-1049 Brussels (Attention! New numbers : telex : 25670 AGREC B; fax: (32 2) 296 70 03/296 70 04) 25. Refund payable on request by the successful tenderer (4):  19 . 3 . 96 I EN I Official Journal of the European Communities No L 68/9 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. Is) Commission delegation to be contacted by the successful tenderer: OJ No C 114, 29. 4. 1991 , p. 33 (B : JosÃ © Benito Prior, Torre B, Piso 11 , SantafÃ © de Bogota (Colombia); fax: (57-1 ) 21 83 020; E : see Costa Rica). (6) Notwithstanding OJ No C 114, point IIIJ\(3)(C) IS replaced by the following: 'the words "European Community"'. (^ The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate. (8) Shipment to take place in 20-foot containers , FCL/FCL (each containing 15 tonnes net). The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment The beneficiary will be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer must stow the cartons in the containers in such a way that any empty spaces are filled; he must stabilize the final row of cartons using stowage belts . The successful tenderer must seal each container with a numbered locktainer (sysko locktainer 180 seal), the number of which is to be provided to the recipient's forwarder. (9) For Lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. ( 10) Placed in 20-foot containers . The free holding period for containers must be at least 15 days . (") The supplier should send a duplicate of the original invoice to: Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (u) The cartons shall be stacked on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks (width : 100 mm; thickness : 22 mm),  a bottom deck consisting of three planks (width: 100 mm; thickness : 22 mm),  three bearers (width: 100 mm; thickness: 22 mm),  nine dowels: 100 x 100 x 78 mm minimum. The palletized load (max. 1 050 kg) shall be covered by a shrink film of a thickness of at least 150 microns. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles . The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges;